                Case 1:21-cv-07036 Document 1 Filed 08/20/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x

IN RE:                                                                           MDL No. 2859

ZIMMER M/L TAPER HIP PROSTHESIS OR M/L TAPER                                     18-MD-2859 (PAC)
HIP PROSTHESIS WITH KINECTIV TECHNOLOGY AND                                      18-MC-2859 (PAC)
VERSYSFEMORAL HEAD PRODUCTS LIABILITY
                                                                                 SHORT FORM
LITIGATION
                                                                                 COMPLAINT AND
This Document Relates to:                                                        JURY DEMAND

DENNIS FOLEY AND                                                                 CASE NO.: 1:21-cv-07036
DONNA FOLEY,

                PLAINTIFFS,

v.

ZIMMER, INC., ZIMMER US, INC.,
AND ZIMMER BIOMET HOLDINGS, INC.,
f/k/a ZIMMER HOLDINGS, INC.,

                DEFENDANTS.

-----------------------------------------------------------------------------x



         1.       Plaintiffs, Dennis Foley and Donna Foley, state and bring this civil action in MDL

No. 2859, entitled In Re: Zimmer M/L Taper Hip Prosthesis or M/L Taper Hip Prosthesis with

Kinectiv Technology and Versys Femoral Head Products Liability Litigation, against Defendants

Zimmer, Inc., Zimmer US, Inc., and Zimmer Biomet Holdings, Inc.

         2.       Plaintiffs are filing this Short Form Complaint as permitted by this Court's Case

Management Order 9, dated February 7, 2019, and hereby incorporates the Master Long Form

Complaint filed in MDL No. 2859 by reference.
                Case 1:21-cv-07036 Document 1 Filed 08/20/21 Page 2 of 7




                           PARTIES, JURISDICTION AND VENUE

       3.        Plaintiff, Dennis Foley, is a resident and citizen of the State of Illinois, and

claims damages as set forth below.

       4.        Plaintiff’s Spouse, Donna Foley, is a resident and citizen of the State of Illinois,

and claims damages as set forth below.

       5.        Venue of this case is appropriate in the United States District Court, Northern

District of Illinois. Plaintiff states that but for the Order permitting directly filing into the

Southern District of New York pursuant to Case Management Order 9, Plaintiff would have

filed in the United States District Court, Northern District of Illinois. Therefore, Plaintiff

respectfully requests that at the time of transfer of this action back to the trial court for further

proceedings that this case be transferred to the above referenced District Court.

       6.        Plaintiff brings this action:

            X            On behalf of himself;

       ______            In a representative capacity as the ______ of the _______ having been duly

                         appointed as the _________ by the ______Court of _____. A copy of the

                         Letters of Administration for a wrongful death claim is annexed hereto if

                         such letters are required for the commencement of such a claim by the

                         Probate, Surrogate or other appropriate court of the jurisdiction of the

                         decedent.

                                     FACTUAL ALLEGATIONS

ALLEGATIONS AS TO RIGHT-SIDE IMPLANT/EXPLANT SURGERY(IES):

       7.        Plaintiff was implanted with a Versys Femoral Head in his/her right hip on or about

_______ (date), at the ______ (medical center and address), in ________, by Dr. ________.



                                                   2
                Case 1:21-cv-07036 Document 1 Filed 08/20/21 Page 3 of 7




       8.        Plaintiff was implanted with the following femoral stem during the _____ (date)

implantation surgery:

       _______           Zimmer M/L Taper

       _______           Zimmer M/L Taper with Kinectiv Technology

       9.        Plaintiff had the following right hip components explanted on or about _________

(date), at _________ (medical center and address) by Dr. __________.:

       _______           Versys femoral head

       _______           Zimmer M/L Taper

       _______           Zimmer M/L Taper with Kinectiv Technology

       10.       Plaintiff will have the right hip components at issue explanted on or about

__________, at _________________ (medical center and address) by Dr.

___________________.

       11.       Plaintiff has not yet scheduled a surgery for explantation of the right hip

components at issue.

ALLEGATIONS AS TO LEFT-SIDE IMPLANT/EXPLANT SURGERY(IES):

       12.       Plaintiff was implanted with a Versys Femoral Head in his left hip on or about July

5, 2011, at Central DuPage Hospital, 25 North Winfield Road, in Winfield, Illinois, by Dr. Scott

M. Sporer.

       13.       Plaintiff was implanted with the following femoral stem during the July 5, 2011

implantation surgery:

            X            Zimmer M/L Taper

       _______           Zimmer M/L Taper with Kinectiv Technology

       14.        Plaintiff had the following left hip components explanted on or about October 22,



                                                  3
                Case 1:21-cv-07036 Document 1 Filed 08/20/21 Page 4 of 7




2019, at Elmhurst Hospital, 155 E. Brush Hill, Elmhurst, Illinois, by Dr. Scott M. Sporer.

            X             Versys femoral head

        _______           Zimmer M/L Taper

        _______           Zimmer M/L Taper with Kinectiv Technology

        15.      Plaintiff will have the left hip components at issue explanted on or about

__________,        at   _________________        (medical       center   and   address)    by     Dr.

___________________.

        16.     Plaintiff has not yet scheduled a surgery for explantation of the left hip components

at issue.

                                ALLEGATIONS AS TO INJURIES

        17.      (a) Plaintiff claims damages as a result of:

            X                   INJURY TO HIMSELF

        ______                  INJURY TO THE PERSON REPRESENTED

        ______                  WRONGFUL DEATH

        ______                  SURVIVORSHIP ACTION

            X                   ECONOMIC LOSS

                 (b) Plaintiff’s spouse claims damages as a result of:

            X                   LOSS OF SERVICES

            X                   LOSS OF CONSORTIUM

        18.      Plaintiff has suffered injuries as a result of implantation of the Devices at issue

manufactured by the Defendants as shall be fully set forth in Plaintiff’s anticipated Amended

Complaint if chosen for bellwether consideration, as well as in Plaintiff’s Fact Sheet and other

responsive documents provided to the Defendant and are incorporated by reference herein.



                                                   4
              Case 1:21-cv-07036 Document 1 Filed 08/20/21 Page 5 of 7




        19.    Plaintiff has suffered injuries as a result of the explantation of the Devices at issue

manufactured by the Defendants as shall be fully set forth in Plaintiff’s anticipated Amended

Complaint if chosen for bellwether consideration, as well as in Plaintiff’s Fact Sheet and other

responsive documents provided to the Defendant and are incorporated by reference herein.

        20.     Defendants, by their actions or inactions, proximately caused the injuries to

Plaintiffs.

        21.    Due to the nature of the defect, Plaintiffs could not have known that the injuries he

suffered were as a result of a defect in the Devices at issue at the time they were implanted or for

any period afterwards until the defect was actually discovered by Plaintiffs.

        CASE-SPECIFIC ALLEGATIONS AND THEORIES OF RECOVERY

        22.    The following claims and allegations are asserted by Plaintiffs and are herein

adopted by reference from the Master Long Form Complaint:

                  X           COUNT I - NEGLIGENCE;

                  X           COUNT II - NEGLIGENCE PER SE;

                  X           COUNT III - STRICT PRODUCTS LIABILITY - DEFECTIVE
                              DESIGN;

                  X           COUNT IV - STRICT PRODUCTS LIABILITY –
                              MANUFACTURING DEFECT;

                  X           COUNT V - STRICT PRODUCTS LIABILITY- FAILURE TO
                              WARN;

                  X           COUNT VI - BREACH OF EXPRESS WARRANTY;

                  X           COUNT VII- BREACH OF WARRANTY AS TO
                              MERCHANTABILITY;

                  X           COUNT VIII - BREACH OF IMPLIED WARRANTIES;

                  X           COUNT IX - VIOLATION OF CONSUMER PROTECTION
                              LAWS


                                                 5
             Case 1:21-cv-07036 Document 1 Filed 08/20/21 Page 6 of 7




                  X           COUNT X –NEGLIGENT MISREPRESENTATION

                  X           COUNT XI- FRAUDULENT CONCEALMENT

                  X           COUNT XII - UNJUST ENRICHMENT

                  X           COUNT XIII – LOSS OF CONSORTIUM

               ______         COUNT XIV – WRONGFUL DEATH

               ______         COUNT XV- SURVIVAL ACTION

       In addition to the above, Plaintiffs assert the following additional causes of action under

applicable state law:

                  X           PUNITIVES DAMAGES

               ______         OTHER:         __________________________________________

                                             __________________________________________

                                             __________________________________________

                                             __________________________________________

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

       1.      For compensatory damages requested and according to proof;

       2.      For all applicable statutory damages of the state whose laws will govern this

               action;

       3.      For an award of attorneys’ fees and costs;

       4.      For prejudgment interest and costs of suit;

       5.      Exemplary damages;

       6.      For restitution and disgorgement of profits; and,

       7.      For such other and further relief as this Court may deem just and proper.



                                                 6
             Case 1:21-cv-07036 Document 1 Filed 08/20/21 Page 7 of 7




                                        JURY DEMAND

       Plaintiffs hereby demand a trial by jury as to all claims in this action.


Date: August 20, 2021                                 Respectfully submitted,


                                                 BY: /s/ Genevieve M. Zimmerman
                                                    Genevieve M. Zimmerman (MN# 330292)
                                                    MESHBESHER & SPENCE, LTD.
                                                    1616 Park Avenue
                                                    Minneapolis, MN 55404
                                                    Phone: (612) 339-9121
                                                    Fax: (612) 339-9188
                                                    Email: gzimmerman@meshbesher.com

                                                          Attorney for Plaintiffs




                                                  7
